DETAILED ACTION
This office action is in response to claims filed on 03/01/2021. Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/034083, filed on 08/30/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: “a plurality of control units provided for each motor winding, wherein each of the control units includes a motor rotation angle signal acquisition unit configured to acquire a motor rotation angle signal from a motor rotation angle sensor that detects a rotation position of the motor, an output shaft signal acquisition unit configured to acquire an output shaft signal from output shaft sensors that detect 
The closest prior art Suzuki et al. US 20130144478 A1 teaches an electric control unit (ECU) 7 generates and supplies three-phase alternating current to the motor 2 by controlling motor drivers 9 and 10 based on a command signal from a microcomputer 8. A stator (not shown) of the motor 2 has two three-phase coils. The motor driver 9 supplies the current to one three-phase coil (Ua-phase, Va-phase, Wa-phase), and the motor driver 10 supplies the current to the other three-phase coil (Ub-phase, Vb-phase, Wb-phase). Thus, even if one of the motor drivers 9 and 10 fails or is broken, the other of the motor drivers 9 and 10 can drive the motor 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846